Citation Nr: 1717286	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service connected lumbosacral spine and right knee disabilities.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service connected lumbosacral spine and right knee disabilities.  

3.  Entitlement to service connection for a right wrist disability. 

4.  Entitlement to service connection for a left wrist disability.  

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a skin disability to include as due to exposure to ionizing radiation.   

7.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).  

8.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.  

9. Entitlement to a rating in excess of 10 percent for degenerative joint disease with chondromalacia and sprain of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), of record in the Virtual VA File.   

In January 2017, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record.  

Reference was made at the January 2017 hearing to a missing notice of disagreement (NOD) with respect to a rating decision issued in 2010, and the recollection of the Veteran appealing two other issues; namely, entitlement to increased ratings for the service connected lumbosacral spine and right knee disabilities.  January 6, 2017, Hearing Transcript (T.), page 2.  In point of fact, there is not of record any rating decision being completed in 2010, and the NOD missing from the record is that submitted in September 2009 with respect to the claims listed on the Title Page, filed in response to the denial of these claims by the September 2008 rating decision on appeal.  See January 3, 2017, letter sent by VA to the Veteran.  The January 2017 letter also indicated that the Veteran had 60 days to complete and return an attached VA Form 21-0958, Notice of Disagreement if he wished to initiate an appeal with respect to any other issues.  Such a completed form was not received from the Veteran.  

Notwithstanding the above, testimony with respect to the current severity of the service connected lumbosacral spine and right knee disabilities was presented at the January 2017 hearing, and the undersigned provided the Veteran with legal criteria pertaining to claims for increased ratings.  T., pages 28-34.  The undersigned also stated that if documentation of an NOD with respect to additional issues was not received, the undersigned would "take the issue[s]; that it would be presumed that the Board Veteran had filed an NOD with respect to the claims for increased ratings; and that the Board would act accordingly.  T., pages 2-3.  As such, the Board has assumed jurisdiction of the claims for increased ratings as listed Title Page.  

While typically, under the holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board would direct that the Agency of Original Jurisdiction (AOJ) adjudicate the increased rating claims in a Statement of the Case (SOC), and only assume jurisdiction of either claim if a timely sustained appeal was submitted with respect to either claim thereafter, these increased rating claims are so inextricably intertwined with the claim for TDIU that they may be considered as a component of this claim.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, and so as to avoid piecemeal adjudication, the Board has assumed jurisdiction of the claims for increased ratings.  The Board finds this action to not result in any prejudice to the Veteran, as prior to consideration of these issues by the Board, the Veteran will be provided the benefit of AOJ consideration of the claims for increased ratings in a supplemental SOC (SSOC) as required by 38 C.F.R. § 19.31(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the January 2017 hearing before the undersigned, the Veteran referred to relevant VA treatment as recently as April and May of 2016.  T. pages 31-32.  As the most recent VA clinical reports of record are only dated through March 2016, the AOJ upon remand will be directed to ensure that any VA treatment reports not currently of record are associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession). 

First with respect to the claims for service connection for ankle disabilities, the service treatment reports (STRs) reflect treatment for strains and pain in the ankles from 1981 to 1984.  The April 1985 separation examination did not reveal an ankle disability.  While the Veteran was afforded a VA examination addressing the claims for service connection for ankle disabilities in May 2013 that was followed by an opinion that an ankle disability was not etiologically related to service, the opinion did not reflect specific consideration of the Veteran's competent and credible testimony as to continuity of ankle symptoms, to include recurrent sprains, from service to the present time.  T., pages 5, 11.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Moreover, while the opinion following the May 2013 VA examination attributed the Veteran's heel spurs to increased stress caused by morbid obesity, the Veteran's representative has asserted that the Veteran's service connected lumbosacral spine and right knee disabilities have contributed to the Veteran's obesity because they have prevented him from being able to exercise, thereby raising the issue of entitlement to service connection for ankle disabilities as secondary to these service connected disabilities.  T. page 6.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  In addition, while the Veteran testified as to an altered gait pattern caused by a left knee disability as contributing to a left ankle disability, the matter of whether an altered gait pattern caused by the service connected lumbosacral spine and right knee disabilities has contributed to an ankle disability is raised by the record as a component of a claim for secondary service connection.   

In light of the above, the Board finds that an addendum opinion from the May 2013 VA examiner that specifically addresses the Veteran's assertions of continuity of ankle symptoms from service to the present time and the matter of whether an ankle disability has been caused or aggravated by the service connected lumbosacral spine and/or right knee disabilities is necessary to fulfil the duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

With respect to the claim for service connection for a right wrist disability, a medical history collected in conjunction with the April 1981 service entrance examination reflects a history of the Veteran fracturing her right wrist at the age of 9, with a "good" result post casting.  The physical examination conducted at entrance was negative for a right wrist disability; as such, the medical history collected in April 1981 with respect to a fractured right wrist does not, in itself, constitute a notation of a preexisting condition for the purpose of determining whether the presumption of soundness applies.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Treatment for a right wrist contusion was shown in May 1982; treatment for left wrist pain was shown in June 1984; and the April 1985 separation examination did not reveal a wrist disability.  

Given the above-and as the medical opinion following the May 2013 VA examining addressing the claim for service connection for a right wrist disability did not reflect this standard of review-the AOJ will be directed to obtain an addendum opinion from the clinician who conducted the May 2013 VA examination addressing the claim for service connection for a right wrist disability that is in accordance with the proper standard of review for claims for service connection based on aggravation of disabilities not noted at entrance to service so as to ensure that the duty to assist the Veteran is fulfilled.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); VAOPGCPREC 3-2003 (July 16, 2003); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Barr, supra.  The clinician will also be asked to express an opinion as to whether any current wrist disability is etiologically related to service that specifically documents consideration of the credible and competent testimony relating continuity of wrist symptomatology from service to the present time.  T., pages 13-18.  Dalton, supra.   

As for the claim for service connection for headaches, the STRs reflect treatment for headaches, to include in November 1981 and March 1983, and the Veteran was treated for a contusion of the forehead in October 1984.  The April 1985 separation examination did not reveal headaches.  The Veteran has submitted sworn testimony relating continuity of symptomatology associated with headaches from service to the present time (T., pages 18-22).  The Board finds this testimony to be credible given the in-service evidence of headaches and a head injury, and the Veteran is competent to assert that he has been suffering from headaches from service to the present time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As the opinion following the May 2013 VA examination addressing the claim for service connection for headaches did not specifically document consideration of this credible and competent history, the AOJ will be directed to obtain an addendum opinion from the clinician who conducted the May 2013 VA examination that does so.  Dalton, supra.

With respect to the claim for service connection for a skin disability, the Veteran in his application claim for service connection file in August 2007 noted that he was exposed to a "high level" of radiation while supplying power to a nuclear submarine, and that an entry reflecting such is contained in his STRs.  The STRs do reflect a DD Form 1141 "Record of Occupational Exposure to Ionizing Radiation" reflecting exposure to radiation by the Veteran from September 1984 to May 1985 while serving aboard the U.S.S. Emory S. Land.  At the hearing before the undersigned, the Veteran testified that he had skin cancers on the arms and hands as a result of this in-service exposure to radiation.  T., pages 23-27.  A May 1982 STR reflects treatment for a first degree sunburn of his back.  The April 1985 separation examination did not reveal a skin disability.    

VA Regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed Veteran" within specified periods of time. 38 C.F.R. § 3.309(d)(2) (2016).  Service connection can also be pursued) on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311 (2016).  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In light of the above, the procedural development for claims based on exposure to ionizing radiation codified at 38 C.F.R. § 3.311 are applicable, to include the necessity of obtaining a dose estimate for the in-service radiation exposure and referral to the Undersecretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(4)(iv).  Moreover, given the evidence of an in service skin burn and exposure to radiation, a VA examination that includes an opinion as to whether any current manifestations of skin cancer or any other current skin disability are etiologically related to service is necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With respect to the claims for increased ratings for the service connected lumbar spine and right knee disabilities, at the hearing before the undersigned, the Veteran testified as to worsening symptomatology associated with these disabilities since he was last afforded VA examinations to assess the severity of these disabilities in May 2013.  T., pages 29-35.  As such, the undersigned finds that the AOJ should arrange for VA examinations to determine the current severity of the service connected lumbar spine and right knee disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Moreover, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The May 2013 VA examinations do not reflect such findings, nor does any other cotemporaneous clinical evidence.  Thus, the examiner who conducts the VA examinations to assess the severity of the service connected lumbar spine and right knee disabilities will be requested to obtain the findings required by Correia.  

Finally with respect to the claim for TDIU, as the resolution of the remaining claims being remanded could potentially impact the adjudication of this claim, the adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment dated after March 2016 that are not of record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain an addendum opinion from the March 2013 VA examiner, or a suitable substitute if this clinician is not available, that addresses the claims for service connection for right and left ankle disabilities.  The VA electronic record should be provided to the clinician for review.  After reviewing the electronic record and considering the history provided by the Veteran, the clinician should respond to the following: 

(A)  Does the Veteran have a right or left ankle disability that caused by or aggravated by the Veteran's military service?  The rationale for any negative opinion in this regard must include consideration of the lay assertions of continuity of symptomatology, and not be based solely on the lack of sufficient documented in-service symptomatology or pathology.

(B)  Does the Veteran have a right or left ankle disability that was caused by or aggravated by the service-connected lumbosacral strain and/or chondromalacia of the right knee-whether the result of obesity caused by an inability to exercise due to the service connected lumbosacral strain and right knee disabilities or an altered gait patter caused by these disabilities-to include by way of aggravation?  The rationale for each opinion offered should be provided,

3.  Obtain an addendum opinion from the March 2013 VA examiner, or a suitable substitute if this clinician is not available, that addresses the claims for service connection for right and left wrist disabilities.  The VA electronic record should be provided to the clinical for review.  After reviewing the electronic record and  considering the history provided by the Veteran, the clinical should respond to the following: 

(A) Is there clear and unmistakable evidence that a right wrist disability pre-existed service? 

(B) If there is clear and unmistakable evidence that a right wrist disability pre-existed service, is there clear and unmistakable evidence that the pre-existing right wrist disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? 

(C) If there was an increase in the severity of such a pre-existing right wrist disability during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(D) For any left wrist disability or right wrist disability that did not exist prior to service, is it at least as likely as not that any such disability is etiologically related to service?  In offering this opinion, the clinician must specifically document consideration of the Veteran's lay assertions of continuity of symptomatology involving the left and right wrist from service to the present time.  

The rationale for each opinion offered should be provided.

4.  Schedule the Veteran for VA examination that addresses the claims for service connection for headaches.  The VA electronic record should be provided to the clinical for review.  After reviewing the electronic record, considering the history provided by the Veteran, and examining the Veteran, the examiner should provide an opinion as to whether any current disability due to headaches was caused by or aggravated by the Veteran's military service.  In offering this opinion, the clinician must specifically document consideration of the Veteran's lay assertions of continuity of symptomatology involving headaches from service to the present time.  

5.  In accordance with 38 C.F.R. § 3.311 (a)(2)(iii), forward the Veteran's records concerning his radiation exposure, including the DD Form 1141 contained in the STRs and his statements and testimony regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his exposure, he should be contacted and asked to provide the information. 

If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

6.  Schedule the Veteran for a VA examination that addresses the claims for service connection for a skin disability.  The VA electronic record should be provided to the clinical for review.  After reviewing the electronic record, considering the history provided by the Veteran, and examining the Veteran, the examiner should provide an opinion as to whether any current manifestations of skin cancer or any other skin disability were caused by or aggravated by the Veteran's military service, to include the radiation exposure and skin burn therein. 

In offering this opinion, the clinician must specifically document consideration of the Veteran's lay assertions.   The rationale for the opinion offered should be provided. 

7.  Schedule VA examinations to determine the nature, severity, and extent of his current pathology associated with the service connected lumbar spine and right knee disabilities.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both knees and the spine should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations, to include those affecting the Veteran's ability to work, resulting from the service connected lumbar spine and right knee disabilities.

8.  After completion of the above, the AOJ is to readjudicate the claims that have been remanded.  To the extent that any such claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate SSOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




